Citation Nr: 0634147	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left knee injury, other than 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2004, at which time the Board remanded the case for 
further action by the originating agency.  

In June 2006 the originating agency granted service 
connection and a 10 percent disability rating for 
degenerative joint disease of the left knee with painful 
motion on flexion, effective April 20, 2005.  The record does 
not contain a notice of disagreement with the assignment of a 
10 percent rating, and the June 2006 supplemental statement 
of the case does not address the rating for degenerative 
joint disease.  Therefore, the issue of entitlement to a 
disability rating in excess of 10 percent for degenerative 
joint disease of the left knee is not currently before the 
Board.

The Board notes that the veteran has repeatedly argued that 
service connection is warranted for his left knee Baker's 
cyst.  In addition, in January 2005, the veteran submitted a 
claim for secondary service connection for a left chest 
disability, as well as claims to reopen his previously denied 
claims for secondary service connection for a left arm 
disability and a spinal disability.  These claims are 
referred to the originating agency for appropriate action.


FINDING OF FACT

The residuals of a left knee injury, other than degenerative 
joint disease, are manifested by instability that more nearly 
approximated slight than moderate prior to April 20, 2005, 
and more nearly approximates moderate than slight from April 
20, 2005.  




CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but not 
higher, for residuals of a left knee injury, other than 
degenerative joint disease, have been met from April 20, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2004, subsequent to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claim in a letter mailed in June 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has argued that his 
April 2005 VA examination is inadequate because additional 
medical records were added to the record following the 
examination.  The Board notes that in a January 2006 
addendum, the VA examiner stated that he reviewed the entire 
claims folder and reported that all questions posed by the 
Board were answered in full.  Therefore, the Board finds that 
a remand for a new examination is not necessary and would 
only serve to delay the case further with no benefit flowing 
to the veteran.

The veteran's March 2003 substantive appeal notes that he was 
approved for Social Security Administration benefits in 1990, 
ten years prior to his claim for an increased rating.  The 
veteran has not alleged and the Board has no reason to 
believe that the Social Security Administration possesses any 
records supportive of the veteran's claim for an increased 
rating for his left knee disability.  Moreover, neither the 
veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in June 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Service connection and a 10 percent disability rating was 
granted for post-operative residuals of a left knee injury, 
effective February 4, 1970, in a June 1989 rating decision.  
The veteran contends that his left knee disability has 
increased in severity, and as noted above, the originating 
agency in June 2006 granted service connection and a separate 
10 percent rating for arthritis of the left knee, a rating 
that is not at issue in this appeal.  

Private treatment records show that in August 2001 the 
veteran was noted to have full motion of the left knee with 
no instability.  He underwent a left knee MRI in September 
2001 following complaints of pain and problems bending, as 
well as soreness behind the knee.  The MRI showed a markedly 
abnormal medial meniscus and a dark fragment within the left-
sided suprapatellar bursa.  A moderate sized joint effusion 
and a markedly abnormal anterior horn of the lateral meniscus 
suggestive of a tear were also observed.  Following the MRI, 
the veteran was diagnosed with a Baker's cyst behind his left 
knee.  

VA treatment records show that the veteran was treated for 
left knee osteoarthritis and evaluated for excision of his 
Baker's cyst, although the record does not reflect that the 
procedure has been performed.  

In May 2002 the veteran was afforded a VA examination.  He 
complained of chronic pain in his left knee and nontender 
swelling behind the knee.  The veteran reported that he was 
diagnosed with a popliteal cyst by his private physician 
following an MRI.  He also stated that his knee was not 
stable and tended to give way, although it had never buckled 
out from under him.  Upon physical examination, the veteran 
was noted to have an even gait with a barely perceptible left 
limp.  There were no tenderness on palpation over the patella 
and no effusion.  A soft, rounded, nontender cyst was 
observed in the popliteal area.  The veteran was able to 
extend and lock his left knee at 0 degrees with no 
hyperextension.  Flexion was to 140 degrees.  The knee was 
stable to stress and MRI results were consistent with a 
diagnosis of chondromalacia and a nonsymptomatic popliteal 
cyst.  The examiner concluded that the veteran's complaints 
of instability did not seem medically warranted.  

On April 20, 2005, the veteran was provided a VA orthopedic 
examination.  As noted above, in a January 2006 addendum the 
examiner stated that the entire claims folder was reviewed.  
The veteran complained of chronic pain in the left knee with 
an increase in weakness during activity.  He stated that he 
experienced night pain, popping, grinding, and two episodes 
of giving way over the past few years.  He also stated that 
following moderate activity, his knee pain is severe enough 
to greatly decrease his mobility.  His gait was antalgic 
favoring the left knee.  Upon physical examination, the 
examiner observed no swelling, erythema, heat, or lesions, 
although mild effusion was noted.  Range of motion was noted 
to be well preserved and was measured with flexion to 130 
degrees with pain and extension to 2 degrees with a 2 degree 
flexion contracture.  Significant booking with varus and 
valgus stress was noted.  The anterior and posterior drawer 
tests were 2 plus, while Lachman's test was negative.  The 
examiner observed that there were significant medial 
jointline tenderness and no crepitence with range of motion.  
X-rays showed moderate narrowing of the medial joint space 
with mild hypertrophic spurring and genu varus deformity, as 
well as well-maintained lateral and patellofemoral spurring.  
The diagnosis was severe medial joint osteoarthritis.  

The examiner opined that the veteran's Baker's cyst was more 
than likely the result of his meniscal surgery and the amount 
of arthritis present in his knee would certainly be enough to 
cause the cyst.  He also noted that the veteran's left knee 
arthritis and pain did not decrease his overall strength, but 
given the pain's progressive nature it has decreased his 
activity and his endurance.  

With respect to the issue of instability of the left knee, 
the examiner noted that the veteran did not report 
instability as a major complaint; however, he did demonstrate 
significant booking of the knee with varus and valgus stress 
which could cause instability.  In addition, as the medial 
collateral ligament and lateral collateral ligament were 
found to be intact, the examiner opined that the veteran's 
laxity of the knee was more than likely caused by his medial 
joint space loss.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  

Analysis

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
recurrent subluxation and instability.  Although complaints 
of instability are noted in the medical evidence for the 
period prior to April 20, 2005, no objective evidence of 
instability or recurrent subluxation was found on the private 
examination in August 2001 or the VA examination in May 2002.  
Objective evidence of instability was not found until the VA 
examination on April 20, 2005.  Therefore, the Board 
concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257 for the period prior to 
April 20, 2005.

The VA examination on April 20, 2005, disclosed significant 
booking upon varus and valgus stress.  In addition, the 
drawer tests on this examination were 2 plus.  Therefore, the 
Board concludes that as of that date, the instability of the 
veteran's left knee more nearly approximated moderate than 
slight and therefore warrants a 20 percent rating from that 
date.  None of the medical evidence indicates that the 
veteran has more than moderate instability or recurrent 
subluxation of his left knee.  In addition, the examiner 
noted that instability was not one of the veteran's major 
complaints regarding his left knee, and the veteran reported 
only two episodes of his knee giving way in the past few 
years.  Accordingly, a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5257.

The Board has considered whether there is any other schedular 
basis for grating this claim but has found none.  In this 
regard, the Board notes that with the exception of 
instability, the veteran has no symptomatology or functional 
impairment that is separate and distinct from that associated 
with the separately rated degenerative joint disease.  


ORDER

The Board having determined that the residuals of a left knee 
injury, other than degenerative joint disease, warrant a 20 
percent rating, but not higher, from April 20, 2005, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


